UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6327


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HARMON JONES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:95-cr-00149-H-6)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harmon Jones, Appellant Pro Se. Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harmon      Jones   appeals    the    district     court’s      order

denying   his   18   U.S.C.    § 3582(c)(2)     (2006)    motion.     We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Jones, No. 5:95-cr-00149-H-6 (E.D.N.C. Nov. 26, 2008).

We   dispense   with   oral    argument   because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2